UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 . or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 00 0- US ALLIANCE CORPORATION (Exact name of registrant as specified in its charter ) KANSAS 26-4824142 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4age Center Drive, Suite 240, Topeka, Kansas (Address of principal executive offices) (Zip Code) ( ) - (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller Reporting Company Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ]Yes [X] No I ndicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $0.10 par value 5,558,670 shares outstanding as of November 3, 2016 1 US ALLIANCE CORPORATION FORM 10-Q TABLE OF CONTENTS Part I - Financial Information Item Item Description Page Item 1 Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Comprehensive Loss 4 Consolidated Statements of Changes in Shareholders' Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 Controls and Procedures 24 Part II - Other Information Item Item Description Page Item 1 Legal Proceedings 25 Item 1A Risk Factors 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults Upon Senior Securities 25 Item 4 Mine Safety Disclosures 25 Item 5 Other Information 25 Item 6 Exhibits 26 Signatures 27 2 ITEM 1 . FINANCIAL STATEMENTS US Alliance Corporation Consolidated Balance Sheets September 30, 2016 December 31, 2015 (unaudited) Assets Investments Available for sale fixed maturity securities (amortized cost: $10,349,044 and $8,310,159 as of September 30, 2016 and December 31, 2015, respectively) $ 10,803,241 $ 8,131,119 Available for sale equity securities (amortized cost: $4,586,099 and $3,325,705 as of September 30, 2016 and December 31, 2015, respectively) 4,845,975 3,604,268 Total investments 15,649,216 11,735,387 Cash and cash equivalents 3,007,229 2,466,526 Investment income due and accrued 75,443 78,540 Reinsurance related assets 73,337 21,444 Deferred acquisition costs, net 140,050 86,053 Property, equipment and software, net 254,509 283,582 Pre-paid expenses 26,955 123,162 Other assets 12,358 7,504 Total assets $ 19,239,097 $ 14,802,198 Liabilities and Shareholders' Equity Liabilities: Policy liabilities Deposit-type contracts $ 2,938,105 $ 1,573,988 Policyholder benefit reserves 4,074,028 2,576,964 Advance premiums 110,870 69,573 Total policy liabilities 7,123,003 4,220,525 Accounts payable and accrued expenses 69,279 85,888 Other liabilities 78,426 4,992 Total liabilities 7,270,708 4,311,405 Shareholders' Equity: Common stock, $0.10 par value. Authorized 9,000,000 shares; issued and outstanding 5,554,134 and 5,177,245 shares as of September 30, 2016 and December 31, 2015, respectively 555,414 517,725 Outstanding warrants - 15,876 Common stock subscribed - 13,799 Common stock subscription receivable - ) Additional paid-in capital 17,966,154 17,018,285 Accumulated deficit ) ) Accumulated other comprehensive income (loss) 714,073 ) Total shareholders' equity 11,968,389 10,490,793 Total liabilities and shareholders' equity $ 19,239,097 $ 14,802,198 See Notes to Consolidated Financial Statements. (unaudited) 3 US Alliance Corporation Consolidated Statements of Comprehensive Loss (Unaudited) Nine Months Ended September 30, Three Months Ended September 30, Income: Premium income $ 4,721,091 $ 2,983,147 $ 1,490,255 $ 997,915 Net investment income 320,491 191,432 116,780 77,796 Net realized (loss) gain on sale of securities 40,653 ) 29,889 ) Other income 57,468 12,353 21,878 7,205 Total income 5,139,703 3,186,083 1,658,802 1,081,965 Expenses: Death claims 465,763 276,263 132,499 78,475 Policyholder benefits 2,581,251 1,665,138 719,581 573,561 Increase in policyholder reserves 1,302,380 793,308 539,476 265,053 Commissions, net of deferrals 315,550 221,657 88,952 67,641 Amortization of deferred acquisition costs 128,540 83,791 39,441 25,463 Salaries & benefits 564,410 400,581 171,226 158,446 Other operating expenses 902,598 577,745 321,925 120,576 Total expense 6,260,492 4,018,483 2,013,100 1,289,215 Net loss $ ) $ ) $ ) $ ) Unrealized net holding (losses) gains arising during the period 855,203 ) 168,793 ) Reclassification adjustment for loss (gains) included in net loss ) 849 ) 951 Other comprehensive (loss) income 814,550 ) 138,904 ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) See Notes to Consolidated Financial Statements. (unaudited) 4 US Alliance Corporation Consolidated Statements of Changes in Shareholders' Equity Nine Months Ended September 30, 2016 and 2015 (unaudited) Number of Shares of Common Stock Common Stock Additional Paid-in Capital Outstanding Warrants Common Stock Subscribed Subscription Receivable Accumulated Other Comprehensive Income / (Loss) Accumulated Deficit Total Balance, January 1, 2015 4,232,400 $ 423,240 $ 11,353,508 $ 25,324 $ - $ - $ 287,082 $ ) $ 7,280,068 Common stock issued upon exercise of warrants, $6.00 per share 668,258 66,826 3,949,401 ) - 4,009,544 Costs associated with warrant exercise - - ) - ) Common stock subscribed - - 860,482 - 14,584 ) - - - Other comprehensive loss - ) - ) Net loss - ) ) Balance, September 30, 2015 4,900,658 $ 490,066 $ 15,682,682 $ 18,641 $ 14,584 $ ) $ 1,903 $ ) $ 9,691,324 Balance, January 1, 2016 5,177,245 $ 517,725 $ 17,018,285 $ 15,876 $ 13,799 $ ) $ ) $ ) $ 10,490,793 Common stock issued upon exercise of warrants, $6.00 per share 372,003 37,200 2,210,694 ) - 2,232,018 Common stock issued, $7 per share 4,886 489 33,713 - 34,202 Costs associated with common stock issued - - ) - ) Common stock subscribed - - ) - ) 827,952 - - - Other comprehensive income - 814,550 - 814,550 Net loss - ) ) Balance, September 30, 2016 5,554,134 $ 555,414 $ 17,966,154 $ - $ - $ - $ 714,073 $ ) $ 11,968,389 See Notes to Consolidated Financial Statements. (unaudited) 5 US Alliance Corporation Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided byoperating activities: Depreciation and amortization 29,074 21,028 Net realized losses (gains) on the sale of securities ) 849 Amortization of investment securities, net 12,406 12,160 Deferred acquisition costs capitalized ) ) Deferred acquisition costs amortized 128,540 83,791 Interest credited on deposit type contracts 49,395 20,333 (Increase) decrease in operating assets: Investment income due and accrued 3,097 ) Reinsurance related assets ) ) Pre-paid expenses 96,207 ) Other assets ) 5,818 Increase (decrease) in operating liabilities: Policyowner benefit reserves 1,497,064 810,785 Advance premiums 41,297 29,220 Other liabilities 73,434 378,928 Accounts payable and accrued expenses ) ) Net cash provided by operating activities 513,179 271,078 Cash Flows from Investing Activities: Available-for-sale securities Purchase of fixed income investments ) ) Purchase of equity investments ) ) Proceeds from fixed income sales and repayments 573,590 314,322 Proceeds from equity sales and repayments 190,583 104,137 Purchase of property, equipment and software - ) Net cash (used in) investing activities ) ) Cash Flows from Financing Activities: Receipts on deposit-type contracts 1,485,628 670,750 Withdrawals on deposit-type contracts ) ) Proceeds received from exercise of warrants, net of costs of issuance 1,783,835 3,528,835 Net cash provided by financing activities 3,098,557 4,165,307 Net increase in cash and cash equivalents 540,703 1,372,132 Cash and Cash Equivalents: Beginning 2,466,526 575,005 Ending $ 3,007,229 $ 1,947,137 See Notes to Consolidated Financial Statements. (unaudited) 6 US Alliance Corporation Notes to Consolidated Financial Statements (unaudited) Note 1.Description of Business and Significant Accounting Policies Description of business : US Alliance Corporation (“the Company”) is a Kansas corporation located in Topeka, Kansas. The Company was incorporated April 24, 2009, as a holding company to form, own, operate and manage a life insurance company and its marketing and investment affiliates. On June 9, 2011, the wholly owned subsidiary, US Alliance Life and Security Company was incorporated. US Alliance Life and Security Company received its Certificate of Authority from the Kansas Insurance Department (KID) effective January 2, 2012. On April 23, 2012, US Alliance Investment Corporation and US Alliance Marketing Corporation were incorporated as wholly-owned subsidiaries of the Company to provide investment management and marketing services. The Company terminated its initial public offering on February 24, 2013. During the balance of 2013, the Company achieved approval of an array of life insurance and annuity products, began development of various distribution channels and commenced insurance operations and product sales. The Company sold its first insurance product on May 1, 2013. The Company continued to expand its product offerings and distribution channels throughout 2014 and 2015. On February 24, 2015, the Company commenced a warrant exercise offering set to expire on February 24, 2016. On February 24, 2016, the Company extended its current offering until February 24, 2017 and made additional shares available for purchase. All outstanding warrants expired on April 1, 2016. The Company began offering third party administrative (“TPA”) services in 2015. TPA agreements generate service fee income for the Company. The Company currently has one TPA agreement in place. The Company has been able to perform its TPA services using existing resources. Basis of presentation : The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements. In the opinion of management, all adjustments (consisting primarily of normal recurring accruals) considered necessary for a fair presentation of the results for the interim periods have been included. The results of operation for the three and nine months ended September 30, 2016 are not necessarily indicative of the results to be expected for the year ended December 31, 2016 or for any other interim period or for any other future year. Certain financial information which is normally included in notes to financial statements prepared in accordance with US GAAP, but which are not required for interim reporting purposes, has been condensed or omitted. The accompanying financial statements and notes thereto should be read in conjunction with the financial statements and notes thereto included in the Company’s report on Form 10 and amendments thereto for the year ended December 31, 2015. Principles of consolidation : The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All intercompany balances and transactions have been eliminated from the consolidated financial statements. Area of Operation : US Alliance Life and Security Company is authorized to operate in the states of Kansas, North Dakota and Missouri. Common stock and earnings (loss) per share: The par value for common stock is $0.10 per share with 9,000,000 shares authorized. As of September 30, 2016 and December 31, 2015, the company had 5,554,134 and 5,177,245 common shares issued and outstanding, respectively. Earnings (loss) per share attributable to the Company’s common stockholders were computed based on the net loss and the weighted average number of shares outstanding during each year. The weighted average number of shares outstanding during the quarters ended September 30, 2016 and 2015 were 5,552,277 and 4,690,797 shares, respectively. The weighted average number of shares outstanding during the nine months ended September 30, 2016 and 2015 were 5,395,456 and 4,350,844 shares, respectively. Potential common shares are excluded from the computation when their effect is anti-dilutive. Basic and diluted net loss per common share is the same for the quarters and nine months ended September 30, 2016 and 2015 because all warrants for common shares are anti-dilutive. 7 US Alliance Corporation Notes to Consolidated Financial Statements (unaudited) As of December 31, 2015, the Company had a stock subscription receivable of $827,952. This represents the value of share purchases agreed to but which will settle after the statement date. There was no such subscription receivable balance as of September 30, 2016. New accounting standards Revenue from Contracts with Customers In May 2014, the Financial Accounting Standards Board (“FASB”) issued updated guidance to clarify the principles for recognizing revenue. While insurance contracts are not within the scope of this updated guidance, the Company's fee income related to providing services will be subject to this updated guidance. The updated guidance requires an entity to recognize revenue as performance obligations are met, in order to reflect the transfer of promised goods or services to customers in an amount that reflects the consideration the entity is entitled to receive for those goods or services. The following steps are applied in the updated guidance: (1)identify the contract(s) with a customer; (2)identify the performance obligations in the contract; (3)determine the transaction price; (4)allocate the transaction price to the performance obligations in the contract and (5)recognize revenue when, or as, the entity satisfies a performance obligation. In July2015, the FASB deferred the effective date of the updated guidance on revenue recognition by one year to the quarter ending March31, 2018. The adoption of this guidance is not expected to have a material effect on the Company’s result of operations, financial position or liquidity. Disclosure of Uncertainties about an Entity's Ability to Continue as a Going Concern In August 2014, the FASB issued guidance to address the diversity in practice in determining when there is substantial doubt about an entity's ability to continue as a going concern and when an entity must disclose certain relevant conditions and events. The new guidance requires an entity to evaluate whether there are conditions or events, considered in the aggregate, that raise substantial doubt about the entity's ability to continue as a going concern within one year after the date that the financial statements are issued (or available to be issued). The new guidance allows the entity to consider the mitigating effects of management's plans that will alleviate the substantial doubt and requires certain disclosures when substantial doubt is alleviated as a result of consideration of management's plans. If conditions or events raise substantial doubt that is not alleviated, an entity should disclose that there is substantial doubt about the entity's ability to continue as a going concern within one year after the date that the financial statements are issued (or available to be issued), along with the principal conditions or events that raise substantial doubt, management's evaluation of the significance of those conditions or events in relation to the entity's ability to meet its obligations and management's plans that are intended to mitigate those conditions. The guidance is effective for annual periods ending after December15, 2016, and interim and annual periods thereafter. The adoption of this guidance is not expected to have a material effect on the Company's results of operations, financial position or liquidity. Recognition and Measurement of Financial Assets and Financial Liabilities In January 2016, the FASB issued updated guidance regarding financial instruments. This guidance intends to enhance reporting for financial instruments and addresses certain aspects of recognition, measurement, presentation and disclosure of financial instruments. The significant amendments in this update generally require equity investments to be measured at fair value with changes in fair value recognized in net income, require the use of an exit price notion when measuring the fair value of financial instruments for disclosure purposes and clarifies that an entity should evaluate the need for a valuation allowance on a deferred tax asset related to available-for-sale securities. This guidance also intends to enhance the presentation of certain fair value changes for financial liabilities measured at fair value. It also amends certain disclosure requirements associated with the fair value of financial instruments. 8 US Alliance Corporation Notes to Consolidated Financial Statements (unaudited) This guidance is effective for fiscal years beginning after December 15, 2017. The recognition and measurement provisions of this guidance will be applied by means of a cumulative-effect adjustment to the balance sheet as of the beginning of the fiscal year of adoption and early adoption is not permitted. The Company is evaluating this guidance but expects the primary impact will be the recognition of unrealized gains and losses on available-for-sale equity securities in net income. Currently, all unrealized gains and losses on available-for-sale equity securities are recognized in other comprehensive income (loss). The effect of the adoption of this guidance on the Company’s results of operations, financial position and liquidity is primarily dependent on the fair value of the available-for-sale equity securities in future periods and the existence of a deferred tax asset related to available-for-sale securities in future periods that have not yet been fully assessed. Leases In February2016, the FASB issued updated guidance to require lessees to recognize a right-to-use asset and a lease liability for leases with terms of more than 12 months. The updated guidance retains the two classifications of a lease as either an operating or finance lease (previously referred to as a capital lease). Both lease classifications require the lessee to record the right-to-use asset and the lease liability based upon the present value of cash flows. Finance leases will reflect the financial arrangement by recognizing interest expense on the lease liability separately from the amortization expense of the right-to-use asset. Operating leases will recognize lease expense (with no separate recognition of interest expense) on a straight-line basis over the term of the lease. The accounting by lessors is not significantly changed by the updated guidance. The updated guidance requires expanded qualitative and quantitative disclosures, including additional information about the amounts recorded in the financial statements. The updated guidance is effective for reporting periods beginning after December15, 2018, and will require that the earliest comparative period presented include the measurement and recognition of existing leases with an adjustment to equity as if the updated guidance had always been applied. Early adoption is permitted. The adoption of this guidance is not expected to have a material effect on the Company’s results of operations, financial position or liquidity. Contingent Put and Call Options in Debt Instruments In March2016, the FASB issued updated guidance clarifying that when a call (put) option in a debt instrument can accelerate the repayment of principal on the debt instrument, a reporting entity does not need to assess whether the contingent event that triggers the ability to exercise the call (put) option is related to interest rates or credit risk in determining whether the option should be accounted for separately. The updated guidance is effective for reporting periods beginning after December15, 2016. Early adoption is permitted. The adoption of this guidance is not expected to have a material effect on the Company’s results of operations, financial position or liquidity. Measurement of Credit Losses on Financial Instruments In June2016, the FASB issued updated guidance for the accounting for credit losses for financial instruments. The updated guidance applies a new credit loss model (current expected credit losses or CECL) for determining credit-related impairments for financial instruments measured at amortized cost (e.g. reinsurance recoverables) and requires an entity to estimate the credit losses expected over the life of an exposure or pool of exposures. The estimate of expected credit losses should consider historical information, current information, as well as reasonable and supportable forecasts, including estimates of prepayments. The expected credit losses, and subsequent adjustments to such losses, will be recorded through an allowance account that is deducted from the amortized cost basis of the financial asset, with the net carrying value of the financial asset presented on the consolidated balance sheet at the amount expected to be collected. The updated guidance also amends the current other-than-temporary impairment model for available-for-sale debt securities by requiring the recognition of impairments relating to credit losses through an allowance account and limits the amount of credit loss to the difference between a security’s amortized cost basis and its fair value. In addition, the length of time a security has been in an unrealized loss position will no longer impact the determination of whether a credit loss exists. The updated guidance is effective for reporting periods beginning after December15, 2019. Early adoption is permitted for reporting periods beginning after December15, 2018. The Company will not be able to determine the impact that the updated guidance will have on its results of operations, financial position or liquidity until the updated guidance is adopted. Classification of Certain C ash R eceipts and Cash P ayment In August 2016, the FASB issued new guidance that clarifies the classification of certain cash receipts and cash payments in the statement of cash flows under eight different scenarios including, but not limited to: (i) debt prepayment or debt extinguishment costs; (ii) proceeds from the settlement of corporate-owned life insurance policies including bank-owned life insurance policies; (iii) distributions received from equity method investees; and (iv) separately identifiable cash flows and application of the predominance principle. This guidance is effective for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. Early adoption is permitted. The Company is currently evaluating the impact of this guidance on its statement of cash flows. All other new accounting standards and updates of existing standards issued through the date of this filing were considered by management and did not relate to accounting policies and procedures pertinent or material to the Company at this time. 9 US Alliance Corporation Notes to Consolidated Financial Statements (unaudited) Note 2. Investments The amortized cost and fair value of available for sale and held to maturity investments as of September 30, 2016 and December 31, 2015 is as follows: September 30, 2016 Cost or Gross Gross Amortized Unrealized Unrealized Cost Gains Losses Fair Value (unaudited) Available for sale: Fixed maturities: US Treasury securities $ 313,778 $ 7,075 $ - $ 320,853 Corporate bonds 3,829,016 146,421 ) 3,967,326 Municipal bonds 2,687,059 192,521 ) 2,878,933 Mortgage backed and asset backed securities 3,519,191 119,852 ) 3,636,129 Total fixed maturities 10,349,044 465,869 ) 10,803,241 Equities: Equities 4,338,345 314,844 ) 4,567,065 Other equity investments 247,754 32,050 ) 278,910 Total equities 4,586,099 346,894 ) 4,845,975 Total available for sale $ 14,935,143 $ 812,763 $ ) $ 15,649,216 December 31, 2015 Cost or Gross Gross Amortized Unrealized Unrealized Cost Gains Losses Fair Value Available for sale: Fixed maturities: US Treasury securities $ 461,132 $ - $ ) $ 426,316 Corporate bonds 3,039,539 15,715 ) 2,911,553 Municipal bonds 1,726,098 28,634 ) 1,744,137 Mortgage backed and asset backed securities 3,083,390 19,554 ) 3,049,113 Total fixed maturities 8,310,159 63,903 ) 8,131,119 Equities: Equities 3,387,927 219,883 ) 3,430,054 Other equity investments 137,778 36,436 - 174,214 Total equities 3,525,705 256,319 ) 3,604,268 Total available for sale $ 11,835,864 $ 320,222 $ ) $ 11,735,387 The amortized cost and fair value of debt securities as of September 30, 2016, by contractual maturity, are shown below. Equity securities do not have stated maturity dates and therefore are not included in the following maturity summary. Actual maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Cost Fair Value (unaudited) Amounts maturing in: One year or less $ 49,879 $ 49,925 After one year through five years 1,820,706 1,839,613 After five years through ten years 1,603,698 1,665,396 More than 10 years 3,355,570 3,612,178 Mortgage backed and asset backed securities 3,519,191 3,636,129 Total fixed maturities $ 10,349,044 $ 10,803,241 10 US Alliance Corporation Notes to Consolidated Financial Statements (unaudited) Proceeds from the sale of securities, maturities, and asset paydowns for the first nine months of 2016 and 2015 were $764,173 and $418,459, respectively. Realized gains and losses related to the sale of securities are summarized as follows: Nine Months Ended September 30, (unaudited) Gross gains $ 42,719 $ 7,793 Gross losses ) ) Net security (losses) gains $ 40,653 $ ) Proceeds from the sale of securities, maturities, and asset paydowns for the three months ended September 30, 2016 and 2015 were $204,422 and $192,032, respectively. Realized gains and losses related to the sale of securities for the three months ended September 30, 2016 and 2015 are summarized as follows: Three Months Ended September 30, (unaudited) Gross gains $ 29,889 $ 7,691 Gross losses - ) Net security (losses) gains $ 29,889 $ ) Gross unrealized losses by duration are summarized as follows: (unaudited) Less than 12 months Greater than 12 months Total Fair Unrealized Fair Unrealized Fair Unrealized Value Loss Value Loss Value Loss September 30, 2016 Available for sale: Fixed maturities: Corporate bonds $ 860,155 $ ) $ 193,590 $ ) $ 1,053,745 $ ) Municipal bonds 99,353 ) - - 99,353 ) Mortgage backed and asset backed securities 23,436 ) 128,089 ) 151,525 ) Total fixed maturities 982,944 ) 321,679 ) 1,304,623 ) Equities: Equities 536,449 ) 1,135,166 ) 1,671,615 ) Other equity investments 56,665 ) - - 56,665 ) Total equities 593,114 ) 1,135,166 ) 1,728,280 ) Total available for sale $ 1,576,058 $ ) $ 1,456,845 $ ) $ 3,032,903 $ ) Less than 12 months Greater than 12 months Total Fair Unrealized Fair Unrealized Fair Unrealized Value Loss Value Loss Value Loss December 31, 2015 Available for sale: Fixed maturities: US Treasury securities $ 197,719 $ ) $ 228,597 $ ) $ 426,316 $ ) Corporate bonds 2,141,253 ) - - 2,141,253 ) Municipal bonds 675,885 ) - - 675,885 ) Mortgage backed and asset backed securities 1,943,017 ) 438,173 ) 2,381,190 ) Total fixed maturities 4,957,874 ) 666,770 ) 5,624,644 ) Equities: Equities 1,036,877 ) 820,370 ) 1,857,247 ) Total equities 1,036,877 ) 820,370 ) 1,857,247 ) Total available for sale $ 5,994,751 $ ) $ 1,487,140 $ ) $ 7,481,891 $ ) Unrealized losses occur from market price declines that may be due to a number of factors, including economic downturns, changes in interest rates, competitive forces within an industry, issuer specific events, operational difficulties, lawsuits, and market pricing anomalies caused by factors such as temporary lack of liquidity. 11 US Alliance Corporation Notes to Consolidated Financial Statements (unaudited) The total number of securities in the investment portfolio in an unrealized loss position as of September30, 2016 was 24, which represented an unrealized loss of $98,690 of the aggregate carrying value of those securities. The 24 securities breakdown as follows: 10 bonds, 3 mortgage and asset backed securities, 6 common stocks, 2 high yield corporate bond fund, 2 preferred stock index fund, and 1 senior loan fund. The total number of securities in the investment portfolio in an unrealized loss position as of December31, 2015 was 70, which represented an unrealized loss of $420,699 of the aggregate carrying value of those securities. The 70 securities breakdown as follows: 36 bonds, 25 mortgage and asset backed securities, 5 common stocks, 2 high yield corporate bond fund, 1 preferred stock index fund, and 1 senior loan fund. The Company determined that no securities were considered to be other-than-temporarily impaired as of September 30, 2016 and December 31, 2015. The unrealized gains on the remainder of the available for sale portfolio as of September 30, 2016 and December 31, 2015 were $812,763 and $320,222, respectively. Note 3. Fair Value Measurements The fair value of an asset or liability is the price that would be received to sell that asset or paid to transfer that liability in an orderly transaction occurring in the principal market (or most advantageous market in the absence of a principal market) for such asset or liability. In estimating fair value, the Company utilizes valuation techniques that are consistent with the market approach, the income approach and/or the cost approach. Such valuation techniques are consistently applied. Inputs to valuation techniques include the assumptions that market participants would use in pricing an asset or liability. The Company uses a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: ● Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access at the measurement rate. ● Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. The Company’s Level 2 assets and liabilities include fixed maturity securities with quoted prices that are traded less frequently than exchange-traded instruments or assets and liabilities whose value is determined using a pricing model with inputs that are observable in the market or can be derived principally from or corroborated by observable market data. This category generally includes U.S. Government and agency mortgage-backed debt securities and corporate debt securities. ● Level 3 inputs are unobservable for the asset or liability and reflect an entity’s own assumptions about the assumptions that market participants would use in pricing the assets or liabilities. Investments, available for sale : Investments in securities that are classified as available for sale are recorded at fair value utilizing Level 1 and Level 2 measurements. 12 US Alliance Corporation Notes to Consolidated Financial Statements (unaudited) The following table presents the amounts of assets measured at fair value on a recurring basis as of September 30, 2016 and December 31, 2015: September 30, 2016 (unaudited) Total Level 1 Level 2 Level 3 Available for sale: Fixed maturities: US Treasury securities $ 320,853 $ 320,853 $ - $ - Corporate bonds 3,967,326 - 3,967,326 - Municipal bonds 2,878,933 - 2,878,933 - Mortgage backed and asset backed securities 3,636,129 - 3,636,129 - Total fixed maturities 10,803,241 320,853 10,482,388 - Equities: Equities 4,567,065 4,567,065 - - Other equity investments 278,910 278,910 - - Total equities 4,845,975 4,845,975 - - Total $ 15,649,216 $ 5,166,828 $ 10,482,388 $ - December 31, 2015 Total Level 1 Level 2 Level 3 Available for sale: Fixed maturities: US Treasury securities $ 426,316 $ 426,316 $ - $ - Corporate bonds 2,911,553 - 2,911,553 - Municipal bonds 1,744,137 - 1,744,137 - Mortgage backed and asset backed securities 3,049,113 - 3,049,113 - Total fixed maturities 8,131,119 426,316 7,704,803 - Equities: Equities 3,430,054 3,430,054 - - Other equity investments 174,214 174,214 - - Total equities 3,604,268 3,604,268 - - Total $ 11,735,387 $ 4,030,584 $ 7,704,803 $ - The Company discloses the fair value of financial assets and financial liabilities, including those financial assets and financial liabilities that are not measured and reported at fair value on a recurring basis or non-recurring basis. The methodologies for estimating the fair value of financial assets and financial liabilities that are measured at fair value on a recurring or non-recurring basis are discussed above. The estimated fair value approximates carrying value for accrued interest. The methodologies for other financial assets and financial liabilities are discussed below: Cash and cash equivalents : The carrying amounts approximate fair value because of the short maturity of these instruments. Policyholder deposits in deposit-type contracts : Policyholder deposits in investment type contracts have fair value estimated based upon the actuarial assumptions of the underlying product. The estimated fair values of the Company’s financial assets and liabilities at September 30, 2016 and December 31, 2015 are as follows: September 30, 2016 December 31, 2015 (unaudited) Carrying Value Fair Value Carrying Value Fair Value Financial Assets: Cash and cash equivalents $ 3,007,229 $ 3,007,229 $ 2,466,526 $ 2,466,526 Investments, at fair value 15,649,216 15,649,216 11,735,387 11,735,387 Total Financial Assets $ 18,656,445 $ 18,656,445 $ 14,201,913 $ 14,201,913 Financial Liabilities: Policyholder deposits in deposit-type contracts $ 2,938,105 $ 3,024,907 $ 1,573,988 $ 1,406,724 Total Financial Liabilities $ 2,938,105 $ 3,024,907 $ 1,573,988 $ 1,406,724 13 US Alliance Corporation Notes to Consolidated Financial Statements (unaudited) Note 4.Income Tax Provision No income tax expense or (benefit) has been reflected for the quarters ended September 30, 2016 and 2015 due to the lack of taxable net income generated by the Company and the 100% valuation allowance pertaining to the deferred tax asset. The difference between the reported amount of income tax expense and the amount expected based upon statutory rates is primarily due to the increase in the valuation allowance on deferred taxes. The net operating loss carryforwards for the Company are $4,896,346 and $3,940,774 as of September 30, 2016 and December 31, 2015, respectively. The components of the deferred tax assets and liabilities due to book and tax differences are the following: fixed asset depreciation, net operating loss carryforward, net unrealizedgains (losses)on investment securities, policyowner benefit reserves and deferred acquisition costs. The net deferred tax asset is offset 100 percent by the valuation allowance. Note 5 . Warrants The Company conducted its public stock offering through the sale of units. Each unit was sold for $1,000 and consisted of 200 shares of common stock and a warrant to purchase an additional 200 shares of common stock at $6.00 per share. The warrants were originally scheduled to expire, if not exercised, February 24, 2016. The board of directors of the Company extended the warrant expiration date to April 1, 2016. As of December 31, 2014 warrant-holders had the right to purchase 2,532,400 shares of common stock. On February 24, 2015, the Company registered a warrant exercise offering with the Kansas Securities Commissioner. During 2015, warrant-holders exercised warrants for the purchase of 944,845 shares of common stock. As of December 31, 2015 warrant-holders had the right to purchase 1,587,555 shares of common stock. During the first nine months of 2016, warrant-holders exercised their rights to purchase an additional 372,003 shares of common stock. Management engaged the services of an experienced valuation firm to value the warrants as of February 24, 2013. The valuation performed valued the warrants to be worth $0.01 per share of common stock and management has allocated this amount from additional paid-in capital to the outstanding warrants. As the warrants have been exercised, the value allocated to the warrants exercised has been restored to additional paid-in capital. The value of outstanding warrants was reduced to zero at March 31, 2016. During the warrant exercise period, we were not aware of any sale of our warrants. Note 6 . Subsequent Events All of the effects of subsequent events that provide additional evidence about conditions that existed at the balance sheet date, including the estimates inherent in the process of preparing the consolidated financial statements, are recognized in the consolidated financial statements. The Company does not recognize subsequent events that provide evidence about conditions that did not exist at the balance sheet date but arose after, but before the consolidated financial statements are issued. In some cases, unrecognized subsequent events are disclosed to keep the consolidated financial statements from being misleading. The Company has evaluated subsequent events through November 9, 2016, the date on which the consolidated financial statements were issued. 14 I TEM 2. M ANAGEMENT’S D ISCUSSION AND A NALYSIS OF F INANCIAL C ONDITION AND R ESULTS OF O PERATIONS The following discussion should be read in conjunction with our condensed consolidated financial statements and notes thereto included in this Form 10-Q. In connection with, and because we desire to take advantage of, the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, we caution readers regarding certain forward looking statements in the following discussion and elsewhere in this report and in any other statement made by, or on our behalf, whether or not in future filings with the Securities and Exchange Commission. Forward looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments. Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control and many of which, with respect to future business decisions, are subject to change. These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by, or on our behalf. We disclaim any obligation to update forward looking statements. Overview USAC was formed as a Kansas corporation on April 24, 2009 for the purpose of raising capital to form a new Kansas-based life insurance company. We presently conduct our business through our three wholly-owned subsidiaries: USALSC, a life insurance corporation; USAMC, an insurance marketing corporation; and USAIC, an investment management corporation On January 2, 2012, USALSC was issued a Certificate of Authority to conduct life insurance business in the State of Kansas. We began third party administrative services in 2015. Critical Accounting Policies and Estimates Our accounting and reporting policies are in accordance with GAAP. Preparation of the consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. The following is an explanation of our accounting policies and the estimates considered most significant by management. These accounting policies inherently require significant judgment and assumptions and actual operating results could differ significantly from management’s estimates determined using these policies. We believe the following accounting policies, judgments and estimates are the most critical to the understanding of our results of operations and financial position. A detailed discussion of significant accounting policies is provided in this report in the Notes to Consolidated Financial Statements included with this Registration Statement. Valuation of Investments The Company's principal investments are in fixed maturity and equity securities. Fixed maturity and equity securities, classified as available for sale, are carried at their fair value in the consolidated balance sheets, with unrealized gains or losses recorded in comprehensive income (loss). Our fixed income investment manager utilizes external independent third-party pricing services to determine the fair values of investment securities available for sale . We have a policy and process in place to identify securities that could potentially have an impairment that is other-than-temporary. The assessment of whether impairments have occurred is based on a case-by-case evaluation of underlying reasons for the decline in fair value. We consider severity of impairment, duration of impairment, forecasted recovery period, industry outlook, financial condition of the issuer, issuer credit ratings and whether we intend to sell a security, or it is more likely than not that we would be required to sell a security, prior to the recovery of the amortized cost. The recognition of other-than-temporary impairment losses on debt securities is dependent on the facts and circumstances related to the specific security. If we intend to sell a security or it is more likely than not that we would be required to sell a security prior to recovery of the amortized cost, the difference between amortized cost and fair value is recognized in the income statement as an other-than-temporary impairment. As it relates to debt securities, if we do not expect to recover the amortized basis, do not plan to sell the security and if it is not more likely than not that we would be required to sell a security before the recovery of its amortized cost, the other-than-temporary impairment would be recognized. We would recognize the credit loss portion through earnings in the income statement and the noncredit loss portion in accumulated other comprehensive loss. The Company had one investment security that was evaluated to be other than temporarily impaired as of June 30, 2016 . The Company subsequently sold this security in July 2016. No securities were determined to be other than temporarily impaired as of September 30, 2016. 15 Deferred Acquisition Costs Incremental direct costs, net of amounts ceded to reinsurers, that result directly from and are essential to a product sale and would not have been incurred by us had the sale not occurred, are capitalized, to the extent recoverable, and amortized over the life of the premiums produced. Recoverability of deferred acquisition costs is evaluated periodically by comparing the current estimate of the present value of expected pretax future profits to the unamortized asset balance. If this current estimate is less than the existing balance, the difference is charged to expense . Reinsurance In the normal course of business, we seek to limit aggregate and single exposure to losses on risk by purchasing reinsurance. The amounts reported in the consolidated balance sheets as reinsurance recoverable include amounts billed to reinsurers on losses paid as well as estimates of amounts expected to be recovered from reinsurers on insurance liabilities that have not yet been paid. Reinsurance recoverable on unpaid losses are estimated based upon assumptions consistent with those used in establishing the liabilities related to the underlying reinsured contracts. Insurance liabilities are reported gross of reinsurance recoverable. Management believes the recoverables are appropriately established. We diversify our credit risks related to reinsurance ceded. Reinsurance premiums are generally reflected in income in a manner consistent with the recognition of premiums on the reinsured contracts . Reinsurance does not extinguish our primary liability under the policies written . We regularly evaluate the financial condition of our reinsurers including their activities with respect to claim settlement practices and commutations, and establish allowances for uncollectible reinsurance recoverable as appropriate . Future Policy Benefits We establish liabilities for amounts payable under insurance policies, including traditional life insurance and annuities. Generally, amounts are payable over an extended period of time. Liabilities for future policy benefits of traditional life insurance have been computed by using a net level premium method based upon estimates at the time of issue for investment yields, mortality and withdrawals. These estimates include provisions for experience less favorable than initially expected. Mortality assumptions are based on industry experience expressed as a percentage of standard mortality tables. Such liabilities are reviewed quarterly by an independent consulting actuary. Income Taxes Deferred tax assets are recorded based on the differences between the financial statement and tax basis of assets and liabilities at the enacted tax rates. The principal assets and liabilities giving rise to such differences are investments, insurance reserves, and deferred acquisition costs. A deferred tax asset valuation allowance is established when there is uncertainty that such assets would be realized. We have no uncertain tax positions that we believe are more-likely-than -not that the benefit will not to be realized . Recognition of Revenues Revenues on traditional life insurance products consist of direct and assumed premiums reported as earned when due . Amounts received as payment for annuities are recognized as deposits to policyholder account balances and included in future insurance policy benefits. Revenues from these contracts are comprised of investment earnings of the deposits, which are recognized over the period of the contracts, and included in revenue . Deposits are shown as a financing activity in the Consolidated Statements of Cash Flows . New Accounting Standards A detailed discussion of new accounting standards is provided in the Notes to Consolidated Financial Statements beginning on p. 7 of this quarterly report . 16 Discussion of Consolidated Results of Operations Revenues . Insurance revenues are primarily generated from premium revenues and investment income . Insurance revenues for the nine months ended September 3 0, 2016 and 2015 are summarized in the table below. Nine Months Ended September 30, (unaudited) Income: Premium income $ 4,721,091 $ 2,983,147 Net investment income 320,491 191,432 Net realized (loss) gain on sale of securities 40,653 ) Other income 57,468 12,353 Total income $ 5,139,703 $ 3,186,083 Insurance revenues for the three months ended September 3 0, 2016 and 2015 are summarized in the table below. Three Months Ended September 30, (unaudited) Income: Premium income $ 1,490,255 $ 997,915 Net investment income 116,780 77,796 Net realized (loss) gain on sale of securities 29,889 ) Other income 21,878 7,205 Total income $ 1,658,802 $ 1,081,965 Premium revenue: Premium revenue for the first nine months of 2016 was $4 ,091 compared to $2 ,147 in the first nine months of 2015, an increase of $1 ,944. This growth is attributable to both an increase in direct written premiums due to our organic growth efforts and an increase in assumed premiums from our reinsurance treaty with ULIC. Direct, assumed and ceded premiums for the nine months ended September 3 0, 2016 and 2015 are summarized in the following table. Nine Months ended September 30, (unaudited) Direct $ 2,048,060 $ 1,182,071 Assumed 2,770,010 1,837,208 Ceded ) ) Total $ 4,721,091 $ 2,983,147 Premium revenue for the third quarter of 2016 was $1,490,255 compared to $997,915 in 2015, an increase of $492,340. This growth is attributable to both an increase in direct written premiums due to our organic growth efforts and an increase in assumed premiums from our reinsurance treaty with ULIC. 17 Direct, assumed and ceded premiums for the three months ended September 3 0, 2016 and 2015 are summarized in the table below. Three Months ended September 30, (unaudited) Direct $ 747,100 $ 400,204 Assumed 778,281 615,135 Ceded ) ) Total $ 1,490,255 $ 997,915 The Company is pursuing new product and distribution opportunities to increase premium production. Investment income, net of expenses: The components of net investment income for the nine months ended September 3 0, 2016 and 2015 are as follows: Nine Months Ended September 30, (unaudited) Fixed maturities $ 225,790 $ 136,871 Equity securities 126,571 77,766 Cash and short term investments 1,527 464 353,888 215,101 Less investment expenses ) ) $ 320,491 $ 191,432 Net investment income for the first nine months of 2016 was $320 ,491, compared to $191 ,432 in 2015, an increase of $129 ,059. This increase in investment income is primarily a result of increased invested assets as a result of our warrant exercise offering and premium income . The components of net investment income for the three months ended September 3 0, 2016 and 2015 are as follows: Three Months Ended September 30, (unaudited) Fixed maturities $ 80,174 $ 49,325 Equity securities 48,130 31,445 Cash and short term investments 761 151 129,065 80,921 Less investment expenses ) ) $ 116,780 $ 77,796 Net investment income for the third quarter of 2016 was $116 ,780, compared to $77 ,796 in 2015, an increase of $38,984. This increase in investment income is a result of increased invested assets as a result of our warrant exercise offering and premium income. 18 Net realized gains on investments: Net realized gains on investments for the nine months ended September 3 0, 2016 were $40 ,653, compared to losses of $849 in 2015, an increase of $41 ,502. Realized gains and losses related to the sale of securities for the nine months ended September 3 0, 2016 and 2015 are summarized as follows: Nine Months Ended September 30, (unaudited) Gross gains $ 42,719 $ 7,793 Gross losses ) ) Net security (losses) gains $ 40,653 $ ) Net realized losses on investments for the third quarter of 2016 were $29,889 compared to losses of $951 in 2015. Realized gains and losses related to the sale of securities for the three months ended September 3 0, 2016 and 2015 are summarized as follows: Three Months Ended September 30, (unaudited) Gross gains $ 29,889 $ 7,691 Gross losses - ) Net security (losses) gains $ 29,889 $ ) Other income: Other income for the nine months ended September 3 0, 2016 was $57 ,468 compared to $12 ,353 in 2015, an increase of $45 ,115. This increase is due to the growth of our third party administration business . Other income for the third quarter of 2016 was $21 ,878 compared to $7 ,205 in 2015, an increase of $14 ,673. This increase is due to the growth of our third party administration business. Expenses . Expenses for the nine months ended September 3 0, 2016 and 2015 are summarized in the table below. Nine Months Ended September 30, (unaudited) Expenses: Death claims $ 465,763 $ 276,263 Policyholder benefits 2,581,251 1,665,138 Increase in policyholder reserves 1,302,380 793,308 Commissions, net of deferrals 315,550 221,657 Amortization of deferred acquisition costs 128,540 83,791 Salaries & benefits 564,410 400,581 Other operating expenses 902,598 577,745 Total expense $ 6,260,492 $ 4,018,483 19 Expenses for the three months ended September 3 0, 2016 and 2015 are summarized in the table below. Three Months Ended September 30, (unaudited) Expenses: Death claims $ 132,499 $ 78,475 Policyholder benefits 719,581 573,561 Increase in policyholder reserves 539,476 265,053 Commissions, net of deferrals 88,952 67,641 Amortization of deferred acquisition costs 39,441 25,463 Salaries & benefits 171,226 158,446 Other operating expenses 321,925 120,576 Total expense $ 2,013,100 $ 1,289,215 Death and other benefits: Death benefits were $465 ,763 in the nine months ended September 3 0, 2016 compared to $276 ,263 in 2015, an increase of $189 ,500. This increase is attributable to the growth of our in-force block of life insurance policies. The majority of death claims paid from inception have been on pre-need policies. We expect these claims to grow as we continue to increase the size of our in-force pre-need business . Death benefits were $132,499 for the three months ended September 30, 2016, compared to $78,475 for the same period in 2015, an increase of $54,024. This increase is attributable to the growth of our in-force block of life insurance policies. We expect these claims to grow as we continue to increase the size of our in-force life business. Policyholder benefits: Policyholder benefits were $2 ,251 in the nine months ended September 3 0, 2016 compared to $1,665 ,138 in 2015, an increase of $916,113. The primary driver of this increase is the growth of our assumed business and is more than offset by the increased premiums associated with this block of assumed policies. Policyholder benefits were $719,581 during the third quarter of 2016, compared to $573,561 in the third quarter of 2015, an increase of $146,020. The primary driver of this increase is the growth of our assumed business and is more than offset by the increased premiums associated with this block of assumed policies. Increase in policyholder reserves: Policyholder reserves increased $1,302 ,380 in the nine months ended September 3 0, 2016, compared to $793 ,308 in 2015, an increase of $509 ,072. The increase in policyholder reserves reflects the growth in new business for 2016 as well as the maturation of in-force policies. Policyholder reserves increased by $539,476 in the third quarter of 2016, compared to $265,053 in the third quarter of 2015, an increase of $274,423. The increase in policyholder reserves reflects the growth in new business in 2016 as well as the maturation of in-force policies. Commissions, net of deferrals: The Company pays commissions to the ceding company on a block of assumed policies. Commissions were $315 ,550 in the nine months ended September 3 0, 2016, compared to $221 ,657 in 2015, an increase of $93,893. This increase is due to an increase in assumed premiums. Commissions were $88,952 in the third quarter of 2016, compared to $67,641 in the third quarter of 2015, an increase of $21,311. This increase is due to an increase in assumed premiums. Amortization of deferred acquisition costs: The amortization of deferred acquisition costs was $128 ,540 in the nine months ended September 3 0, 2016, compared to $83 ,791 in 2015, an increase of $44,749. This increase is due to a corresponding increase in our deferred acquisition cost asset as a result of our growing block of in-force policies. The amortization of deferred acquisition costs was $39,441 in the third quarter of 2016, compared to $25,463 in the third quarter of 2016, an increase of $13,978. This increase is due to a corresponding increase in our deferred acquisition cost asset as a result of our growing block of in-force policies. Salaries and benefits: Salaries and benefits were $564 ,410 for the nine months ended September 3 0, 2016, compared to $400 ,581 in 2015, an increase of $163 ,829. The increase is attributable to service team training, increased staffing in our service team to meet the increased volume of our group products, as well as the payment of incentive compensation. More than a third of the increased expense is attributable to staffing for our group products and increased health insurance costs. 20 Salaries and benefits were $171,226 in the third quarter of 2016, compared to $158,446 in the third quarter of 2015, an increase of $12,780. The increase is attributable to service team training, increased staffing in our service team to meet the increased volume of our group products, as well as the payment of incentive compensation. Other expenses: Other operating expenses were $902 ,598 in the nine months ended September 3 0, 2016, compared to $577,745 in 2015, an increase of $324 ,853. This increase is driven by higher regulatory compliance costs associated with becoming a Securities and Exchange Commission registrant . We have had over $125,000 in increased regulatory costs, the bulk of which fall into this category. Additionally, we incurred additional expenses associated with new product development and systems enhancements. Other operating expenses were $321,925 during the third quarter of 2016, compared to $120,576 in the third quarter of 2015, an increase of $201,349. This increase is primarily due to higher regulatory compliance costs associated with becoming a Securities and Exchange Commission registrant, new product development costs and systems enhancements . Net Loss: Our net loss was $1,120 ,789 in the nine months ended September 3 0, 2016 compared to net loss of $832 ,400 in the same period of 2015, an increase of $288 ,389. This increase is attributable to our continued investment in the long term success of the Company as well as our increased regulatory compliance costs. Our net loss per share increased to $0.21 from $0.19 in 2015, basic and diluted. Our net loss was $354,298 for the third quarter of 2016, compared to $207,250 for the same period in 2015, an increase of $147,048. This increase is attributable to our continued investment in the long term success of the Company as well as our increased regulatory compliance costs. Our net loss per share was $0.06 per share in the third quarter of 2016, basic and diluted, compared to $0.04 net loss per share in the third quarter of 2015. Discussion of Consolidated Balance Sheet Assets . Assets have increased to $19,239,097 as of September 30, 2016, an increase of $4,436,899 from December 31, 2015. This is primarily the result of the growth of our available for sale assets and cash and cash equivalents. Available for sale fixed maturity securities : As of September 30, 2016, we had available for sale fixed maturity assets of $10,803,241, an increase of $2,672,122 from the December 31, 2015 balance of $8,131,119. This growth is driven by our premium income and our warrant exercise offering. Available for sale equity securities : As of September 30, 2016, we had available for sale equity assets of $4,845,975, an increase of $1,241,707 from the December 31, 2015 balance of $3,604,268. This growth is driven by our premium income and our warrant exercise offering. Cash and cash equivalents : As of September 30, 2016, we had cash and cash equivalent assets of $3,007,229, an increase of $540,703 from the December 31, 2015 balance of $2,466,526. This growth is driven by our premium income and our warrant exercise offering. Investment income due and accrued : As of September 30, 2016, our investment income due and accrued was $75,443 compared to $78,540 as of December 31, 2015. This decrease is attributable to normal investment activity. Reinsurance related assets : As of September 30, 2016, our reinsurance related assets were $73,337 compared to $21,444 as of December 31, 2015. This increase is the result of a group life claim recovery on an in course of settlement claim. Deferred acquisition costs, net : As of September 30, 2016, our deferred acquisition costs were $140,050 compared to $86,053 as of December 31, 2015. This is the result of our growing block of in-force policies and we expect this balance to continue to grow along with the size of our in-force business. Property, equipment and software, net : As of September 30, 2016 our property, equipment and software assets were $254,509 compared to $283,582 as of December 31, 2015. This decrease is a result of normal amortization during the period. We did not purchase any new property, equipment and software during the first nine months of 2016. 21 Pre-paid expenses : As of September 30, 2016, our pre-paid expenses were $26,955 compared to $123,162 as of December 31, 2015. This decrease was the result of our utilization of pre-paid expenses during the first nine months of 2016. Liabilities . Our total liabilities were $7 ,270,708 as of September 30, 2016, an increase of $2 ,303 from our December 31, 2015 liability of $4,311,405. Policy liabilities : Our total policy liabilities as of September 30, 2016 were $7,123,003 compared to $4,220,525 as of December 31, 2015. This increase is the result of new policy sales and the growth of our in-force policies. The growth in deposit-type contracts is the result of our annuity sales and the growth of our annuity block of business. The growth in policyholder benefit reserves is the result of our life insurance sales and the growth of our life insurance block of business. The growth of advance premiums is also attributable to the growth of our life insurance block of business. Accounts payable and accrued expenses : As of September 30, 2016, our accounts payable and accrued expenses were $69,279 compared to $85,888 as of December 31, 2015. The Company had fewer outstanding invoices as of September 30, 2016. Shareholders’ Equity . Our shareholders’ equity was $11,968,389 as of September 30, 2016, an increase of $1,477,596 from our December 31, 2015 shareholders’ equity of $10,490,793. The growth in shareholders’ equity was driven by the exercise of warrants during the first six months of 2016. This resulted in the increased common stock par value and additional paid in capital. The increased accumulated deficit is the direct result of our net loss during the first nine months of 2016. The increase in accumulated other comprehensive income reflects the change in unrealized gains and losses in our available for sale securities. Investments Our overall investment philosophy is reflected in the allocation of our investments. We emphasize investment grade debt securities with smaller holdings in equity securities and other investments. The following table shows the carrying value of our investments by investment category and cash and cash equivalents, and the percentage of each to total invested assets as of September 3 0, 2016 and December 30, 2015 . September 30, 2016 December 31, 2015 Fair Percent Fair Percent Value of Total Value of Total (unaudited) (audited) Fixed maturities: US Treasury securities $ 320,853 % $ 426,316 % Corporate bonds 3,967,326 % 2,911,553 % Municipal bonds 2,878,933 % 1,744,137 % Mortgage backed and asset backed securities 3,636,129 % 3,049,113 % Total fixed maturities 10,803,241 % 8,131,119 % Equities: Equities 4,567,065 % 3,430,054 % Other equity investments 278,910 % 174,214 % Total equities 4,845,975 % 3,604,268 % Cash and cash equivalents 3,007,229 % 2,466,526 % Total $ 18,656,445 % $ 14,201,913 % The total value of our investments increased to $18,656,445 as of September 30, 2016 from $14,201,913 at December 31, 2015, an increase of $4,454,532. Increases in investments are attributable to premiums received by USALSC and to proceeds from our intrastate warrant offering. 22 The following table shows the distribution of the credit ratings of our portfolio of fixed maturity securities by carrying value as of September 30, 2016 and December 31, 2015. September 30, 2016 December 31, 2015 Fair Percent Fair Percent Value of Total Value of Total (unaudited) (audited) AAA and U.S. Government $ 1,121,889 % $ 886,602 % AA 5,175,326 % 4,072,538 % A 2,059,786 % 1,239,436 % BBB 2,252,650 % 1,932,543 % BB 193,590 % - % Total $ 10,803,241 % $ 8,131,119 % Reflecting the high quality of securities maintained by us, 100% of all fixed maturity securities were investment grade as of December 31, 2015. As of September 3
